Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about July 8, 1988, which, inter alia, denied appellant Edward J. Lennon’s motion for depositions and discovery of certain documents and which dismissed certain objections of both appellants to the final accounting of the permanent receiver, and order of said court, entered February 22, 1990, which, inter alia, confirmed the report of Judicial Hearing Officer Nathaniel T. Helman dated October 16, 1989 and which awarded receiver’s commissions, attorneys’ and accountants’ fees, both unanimously affirmed, without costs and without disbursements.
Edward J. Lennon, Jr. and John Doran, each of whom owned or controlled, through their respective families, 50% of the outstanding shares of stock of the now-dissolved T.J. Ronan Paint Corp., have been engaged in acrimonious litigation since 1980 (see, Matter of Ronan Paint Corp., 98 AD2d 413). On the instant appeal, the appellants object to the commissions awarded to the receiver’s estate and fees awarded to the various attorneys and the accounting firm retained by the receiver. The appellants’ numerous specific objections to the receiver’s final account were properly disposed of by the report of Judicial Hearing Officer Helman, which report is supported by the record and was properly confirmed and adopted by the trial court. Concur—Murphy, P. J., Kupferman, Ross and Ellerin, JJ.